PITTMAN, Judge,
concurring in part and concurring in the result.
I concur in that portion of the main opinion concluding that § 30-3-4.1, Ala. Code 1975, is not unconstitutional on its face. Because the trial court in this case utilized a preponderance-of-the-evidence standard, rather than a clear-and-convincing-evidence standard, in assessing the maternal grandparents’ right to a judgment in their favor, I concur in the result to reverse. See L.B.S. v. L.M.S., 826 So.2d 178, 186 (Ala.Civ.App.2002); see also Dodd v. Burleson, 932 So.2d 912 (Ala.Civ.App.2005), and Dodd v. Burleson, 967 So.2d 715 (Ala.Civ.App.2007) (main opinions indicating that our legislature has rejected substantial harm as a precondition for a grandparental-visitation judgment).
THOMPSON, P.J., concurs.